


Exhibit 10.34

 

 

UNDERWRITING AGREEMENT

 

THIS AGREEMENT, effective as of January 30, 2009, is entered into by and between
Waddell & Reed Advisors Funds (hereinafter the “Trust”), a Delaware statutory
trust, and Waddell & Reed, Inc. (hereinafter “W&R”), a Delaware corporation.

 

I.          REPRESENTATIONS

 

A.  The Trust represents that

 

1)  it is a registered open-end management investment company (mutual fund), and

 

2)  the shares of each of its classes of shares (“Fund”) and of each sub-class
thereof (“Class”), if any, are, as of the date of the effectiveness of this
Agreement as to each such Fund or Class, registered with the Securities and
Exchange Commission (“SEC”) and qualified or otherwise authorized for sale in
all states of the United States as may be agreed upon.  (As to any Fund or
Class not registered with the SEC and qualified or otherwise authorized for sale
in all states of the United States as may be agreed upon, this Agreement shall
become effective as to such Fund or Class upon such registration and
qualification or authorization.)

 

B.  W&R represents that

 

1)  it is a broker-dealer registered with the SEC and is duly qualified to offer
shares of the Funds in all states in which the shares are currently qualified or
otherwise authorized for offer for sale;

 

2)  it is a member of the Financial Industry Regulatory Authority (“FINRA”);

 

3)  it maintains a retail securities and insurance sales organization consisting
in part of a number of representatives authorized under Federal and state
securities laws to solicit as representatives of W&R orders for Fund shares and
other securities;

 

4)  it maintains and enforces procedures to enable it to supervise its
representatives and associated persons in accordance with applicable securities
laws, rules and regulations including the Rules of FINRA; and

 

5)  it maintains and enforces procedures to review for compliance with
applicable securities laws, rules and regulations all sales literature and
promotional materials used by it and authorized to be used by its
representatives in solicitation of orders to buy Fund shares, and it files, when
applicable, such literature and materials with FINRA.

 

II.         APPOINTMENT OF UNDERWRITER and OBLIGATIONS

 

 

--------------------------------------------------------------------------------


 

The Trust hereby appoints W&R and W&R agrees to act as the Trust’s principal
underwriter under the terms and provisions of this Agreement.

 

A.        Trust agrees

 

1)  to use its best efforts to register from time to time under the Securities
Act of 1933 (the “Securities Act”) adequate amounts of its shares for sale by
W&R to the public and to qualify or to permit W&R to qualify such shares for
offering to the public in such states as may from time to time be agreed upon;

 

2)  to immediately advise W&R (i) when any post-effective amendment to its
registration statement or any further amendment or supplement thereto or any
further registration statement or amendment or supplement thereto becomes
effective, (ii) of any request by the SEC for amendments to the registration
statement(s) or any then effective prospectus or for additional information,
(iii) of the issuance by the SEC of any stop-order suspending the effectiveness
of the registration statement or the initiation of any proceedings for that
purpose, and (iv) of the happening of any event which makes untrue any material
statement made in the registration statement or any then effective prospectus or
which, in the opinion of counsel for the Trust, requires the making of a change
in the registration statement or any then effective prospectus in order to make
the statements therein not misleading; in case of the happening at any time of
any event which materially affects the Trust or its securities and which should
be set forth in a supplement to or an amendment of any then effective prospectus
in order to make the statements therein not misleading, to prepare and furnish
to W&R such amendment or amendments to that prospectus as will correct the
prospectus so that as corrected it will not contain, or such supplement or
supplements to that prospectus which when read in conjunction with that
prospectus will make the combined information not contain any untrue statement
of a material fact or any omission to state any material fact necessary in order
to make the statements in that prospectus not misleading; if any time the SEC
shall issue any stop-order suspending the effectiveness of the registration
statement, to make every reasonable effort to obtain the prompt lifting of such
order; and, before filing any amendment to the registration statement or to any
then effective prospectus, to furnish W&R with a copy of the proposed amendment;

 

3)  to advise W&R of the net asset value of the shares of each of its Funds and
Classes, as applicable, as often as computed and to furnish to W&R as soon as
practical such information as may be reasonably requested by W&R in order that
it may know all of the facts necessary to sell shares of the Funds;

 

4)  to make delivery of its shares subject to the provisions of its Trust
Instrument and Bylaws to W&R as ordered by W&R as soon as reasonably possible
after receipt of the orders and against payment of the consideration to be
received by the Trust therefor from W&R;

 

5)  to pay or cause to be paid all expenses incident to the issuance, transfer,
registration and delivery of its shares, all taxes in connection therewith,
costs and expenses incident to preparing and filing any registration statements
and prospectuses and any

 

 

2

--------------------------------------------------------------------------------


 

amendments or supplements to a registration statement or a prospectus, statutory
fees incidental to the registration of additional shares with the SEC, statutory
fees and expenses incurred in connection with any Blue Sky law qualifications
undertaken by or at the request of W&R, and the fees and expenses of the Trust’s
counsel, accountants or any other experts used in connection with the foregoing;
and

 

6)  not without the consent of W&R to offer any of its shares for sale directly
or to any persons or corporations other than W&R, except only

 

a)  the reinvestment of dividends and/or distributions or their declaration in
shares of the Funds, in optional form or otherwise;

 

b)  the issuance of additional shares to stock splits or stock dividends;

 

c)  sale of shares to another investment or securities holding company in the
process of purchasing all or a portion of its assets;

 

d)  in connection with an exchange of shares of the Funds for shares in another
investment or securities holding company;

 

e)  the sale of shares to registered unit investment trusts; or

 

f)  in connection with the exchange of one Fund’s shares for shares of another
Fund of the Trust.

 

B.         W&R agrees

 

1)  to offer Fund shares in such states as may be agreed upon through its retail
account representatives and, at its sole discretion, through broker-dealers
which are members of FINRA on such terms as are not inconsistent with this
Agreement;

 

2)  to order shares from the Trust only after it has received a purchase order
therefor;

 

3)  to pay to the Trust the net asset value of shares sold within two business
days after the day payment is received by W&R at its principal place of business
from the investor or broker-dealer, or pay the Trust at such other time as may
be agreed upon hereafter by the Trust and W&R, or as may be prescribed by law or
the Rules of FINRA;

 

4)  in offering shares to comply with the provisions of the Declaration of Trust
and Bylaws of the Trust and with the provisions stated in its applicable then
current prospectus(es);

 

 

3

--------------------------------------------------------------------------------


 

5)  to timely inform the Trust of any action or proceeding to terminate, revoke
or suspend W&R’s registration as a broker-dealer with the SEC, membership in
FINRA, or authority with any state securities commission to offer Fund shares;
and

 

6)  to pay the cost of all sales literature, advertising and other materials
which it may at its discretion use in connection with the sale of Fund shares,
including the cost of reports to the shareholders of the Funds in excess of the
cost of reports to existing shareholders and the cost of printing the
prospectus(es) furnished to it by the Trust.

 

III.       TERMS FOR SALE OF SHARES

 

A.        It is mutually agreed that

 

1)  W&R shall act as principal in all matters relating to promotion and sale of
Fund shares, including the preparation and use of all advertising, sales
literature and other promotional materials, and shall make and enter into all
other arrangements, agreements and contracts as principal on its own account and
not as agent for the Trust.  Title to shares issued and sold by the Trust
through W&R shall pass directly from the Trust to the dealer or investor, or
shall first pass to W&R as it may from time to time be determined by W&R and the
Trust; except provided, however, that W&R may, if so agreed by W&R and the
Trust, act as agent of the Trust without commission on repurchase of shares of
the Funds;

 

2)  certificates for shares shall not be created or delivered by the Trust in
any case in which the purchase is pursuant to any provisions of the Funds
described in its applicable then current prospectus(es) under the terms of which
certificates are not to be issued to the shareholder.  Shares sold by W&R shall
be registered in such name or names and amounts as W&R may request from time to
time, and all shares when so paid for and issued shall be fully paid and
non-assessable;

 

3)  the offering price at which shares of the Funds may be sold by W&R shall
include such selling commission as may be applicable to that Class and as may be
fixed from time to time by W&R but shall not be in excess of the maximum
permitted under the rules and regulations of FINRA.  W&R shall retain any such
sales commission and may re-allow all or any part of the sales commission to its
account representatives and to selected brokers and dealers who sell shares of
the Funds; and

 

4)  W&R may designate, reduce or eliminate its selling commissions in certain
sales or exchanges to the extent described in the applicable then current
prospectus(es) of the Funds and in accordance with Section 22(d) of the
Investment Company Act of 1940 and any rules, regulations or orders of the SEC
thereunder.

 

IV.       ANTI-MONEY LAUNDERING DELEGATION

 

The Bank Secrecy Act, as amended by the USA PATRIOT ACT, requires the Fund to
develop, implement and institute an anti-money laundering program (“AML
Program”), and the

 

 

4

--------------------------------------------------------------------------------


 

Fund has adopted the AML Program set forth in Schedule 1 hereto; W&R processes
investor account applications, approves and qualifies prospective investors,
accepts investor funds, and/or services investor accounts, and the Fund wishes
to delegate certain aspects of the implementation and operation of the Fund’s
AML Program to W&R; and W&R desires to accept such delegation.

 

A.  Delegation.  The Fund hereby delegates to W&R, as agent for the Fund,
responsibility for the implementation and operation of the following policies
and procedures in connection with the Fund’s AML Program, as applicable to W&R’s
functions as defined in the Agreement:  (i) know-your-customer policies;
(ii) monitoring accounts and identifying high risk accounts; (iii) policies and
procedures for reliance on third parties; (iv) policies and procedures for
correspondent accounts for foreign financial institutions and for private
banking accounts for non-U.S. persons; (v) no cash policy; (vi) detecting and
reporting suspicious activity; and (vii) all related recordkeeping requirements,
and W&R accepts such delegation.  W&R further agrees to cooperate with the
Fund’s AML Compliance Officer in the performance of W&R’s responsibilities under
the AML Program.

 

B.  The AML Program.  W&R hereby represents and warrants that W&R has received a
copy of the Fund’s AML Program and undertakes to perform all responsibilities
imposed on W&R as a “Service Provider” thereunder.  The Fund hereby agrees to
provide to W&R any amendment(s) to the AML Program promptly after adoption of
any such amendment(s) by the Fund.

 

C.  Consent to Examination.  W&R hereby consents to:  (a) provide to federal
examination authorities information and records relating to the AML Program
maintained by W&R; and (b) the inspection of W&R by federal examination
authorities for purposes of the AML Program.

 

D.  Anti-Money Laundering Program.  W&R hereby represents and warrants that W&R
has implemented and enforces an anti-money laundering program (“AMLP”)
reasonably designed to comply with laws, regulations and regulatory guidance
applicable to the Fund and W&R, and includes, if applicable:

 

1)  know-your-customer policies;

 

2)  due diligence policies for correspondent accounts for foreign financial
institutions and for private banking accounts for non-U.S. persons;

 

3)  reasonable internal procedures and controls to detect and report suspicious
activities;

 

4)  monitoring accounts and identifying high-risk accounts;

 

5)  a compliance officer or committee with responsibility for the anti-money
laundering program;

 

 

5

--------------------------------------------------------------------------------


 

6)  employee training, including that:  (i) new employees receive AML training
upon the commencement of their employment; and (ii) existing employees receive
AML training at the time such employees assume duties that bring them into
contact with possible money laundering activities;

 

7)  an independent audit function; and

 

8)  recordkeeping requirements.

 

E.  Delivery of Documents.  W&R agrees to furnish to the Fund the following
documents:

 

1)  a copy of W&R’s AMLP as in effect on the date hereof, and any material
amendment thereto promptly after the adoption of any such amendment;

 

2)  a copy of any deficiency letter sent by federal examination authorities
concerning W&R’s AMLP; and

 

3)  no less frequently than annually, a report on W&R’s anti-money laundering
program that includes a certification to the Fund concerning W&R’s
implementation of, and ongoing compliance with, its anti-money laundering
program and a copy of any audit report prepared with respect to W&R’s anti-money
laundering program.

 

F.  Reports.  W&R will provide periodic reports concerning W&R’s compliance with
W&R’s AMLP and/or the Fund’s AML Program at such times as may be reasonably
requested by the Fund’s Board of Trustees or the Anti-Money Laundering
Compliance Officer.

 

V.        THE PLAN

 

A.  It is mutually acknowledged that the Trust has adopted a plan pursuant to
Rule 12b-1 under the Investment Company Act of 1940, as amended (a “Plan”),
which Plan is applicable to certain shares and that the Trust may in the future
adopt Plans applicable to certain Funds and Classes, respectively.

 

B.  With respect to any Fund or Class as to which the Trust has adopted a Plan,
pursuant to that Plan, each day the Trust shall pay to W&R a distribution fee
and/or a service fee at the maximum rates and under the terms and conditions set
forth in the applicable Plan, as amended from time to time, or such lesser
amount as the Trust and W&R may agree.

 

C.  The Trust shall, after excluding from the redemption proceeds that portion
represented by the reinvestment of dividends and distributions and the
appreciation of the value of Fund shares being redeemed, promptly pay W&R an
amount, if any, equal to the percent of the amount invested as determined by W&R
and as is then stated in the Funds’ current prospectus applicable to the shares
redeemed (the “contingent deferred sales charge”).  For purposes of

 

 

6

--------------------------------------------------------------------------------


 

determining the applicable contingent deferred sales charge, if any:  the
redemptions shall be deemed in order of investment made when more than one
investment has been made; and when the shares being redeemed were acquired by
exchange of shares of another Fund or Class of the Trust, or corresponding class
of another registered investment company for which W&R or its affiliate serves
as principal underwriter, the investment shall be deemed as if it had been made
when the Trust’s shares were first purchased, and the applicable contingent
deferred sales charges, if any, shall be with respect to the amount originally
invested in Trust shares; and provided that any contingent deferred sales charge
shall be determined in accordance with and in the manner set forth in the
applicable then current prospectus and any applicable Order or Rule issued by
the SEC.

 

D.  It is contemplated that W&R may pay commissions to its field sales force at
the time of sale of the Funds’ shares and may incur other expenses substantially
in advance of receiving the distribution fee, if any, that may be applicable to
the payment of such commissions and expenses.  W&R recognizes that such payments
are at its risk and that this Agreement may be terminated or not continued as
hereinafter provided without the payment to it of any further distribution fees
or service fees whatsoever and without the payment of any penalty.  The
contingent deferred sales charges, if any, shall, however, be payable to W&R
with respect to all subject sales made prior to the termination of this
Agreement.

 

E.  W&R shall at least quarterly provide to the Trust’s board of trustees a
written report with respect to each Fund or Class, as applicable, of the amounts
of the distribution and/or service fees expended and the purposes for which
these expenditures were made.  W&R shall in addition furnish to the board of
trustees of the Trust such information as may be requested or as may be
necessary to an informed determination by the trustees of whether or not the
trustees should continue the Trust’s Plan(s) and continue this Agreement and to
determine whether there is reasonable likelihood that the Plan(s) and this
Agreement will benefit the Trust and its shareholders affected by such Plan(s).

 

VI.       INDEMNIFICATION

 

A.  The Trust agrees with W&R for the benefit of W&R and each person, if any,
who controls W&R within the meaning of Section 15 of the Securities Act and each
and all and any of them, to indemnify and hold harmless W&R and any such
controlling person from and against any and all losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the Securities Act, under any other statute, at common law or otherwise,
and to reimburse the underwriter and such controlling persons, if any, for any
legal or other expenses (including the cost of any investigation and
preparation) reasonably incurred by them or any of them in connection with any
litigation whether or not resulting in any liability, insofar as such losses,
claims, damages, liabilities or litigation arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in any
registration statement or any prospectus or any amendment thereof or supplement
thereto or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading; provided, however, that this indemnity
agreement shall not apply to amounts paid in settlement of any such litigation

 

 

7

--------------------------------------------------------------------------------


 

if such settlement is effected without the consent of the Trust or to any such
losses, claims, damages, liabilities or litigation arising out of or based upon
any untrue statement or alleged untrue statement of a material fact contained in
any registration statement or prospectus or any amendment thereof or supplement
thereto, or arising out of or based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, which statement or omission was made in
reliance upon information furnished in writing to the Trust by W&R for inclusion
in any registration statement or any prospectus or any amendment thereof or
supplement thereto.  W&R and each such controlling person shall promptly, after
the complaint shall have been served upon W&R or such controlling person in any
litigation against W&R or such controlling person in respect of which indemnity
may be sought from the Trust on account of its agreement contained in this
paragraph, notify the Trust in writing of the commencement thereof.  The
omission of W&R or such controlling person so to notify the Trust of any such
litigation shall relieve the Trust from any liability which it may have to W&R
or such controlling person on account of the indemnity agreement contained in
this paragraph but shall not relieve the Trust  from any liability which it may
have to W&R or controlling person otherwise than on account of the indemnity
agreement contained in this paragraph.  In case any such litigation shall be
brought against W&R or any such controlling person and the underwriter or such
controlling person shall notify the Trust of the commencement thereof, the Trust
shall be entitled to participate in (and, to the extent that it shall wish, to
direct) the defense thereof at its own expense but such defense shall be
conducted by counsel of good standing and satisfactory to W&R or such
controlling person or persons, defendant or defendants in the litigation.  The
indemnity agreement of the Trust contained in this paragraph shall remain
operative and in full force and effect regardless of any investigation made by
or on behalf of W&R or any such controlling person and shall survive any
delivery of shares of the Trust.  The Trust agrees to notify W&R promptly of the
commencement of any litigation or proceeding against it or any of its officers
or directors of which it may be advised in connection with the issue and sale of
its shares.

 

B.  Anything herein to the contrary notwithstanding, the agreement in Section A
of this article, insofar as it constitutes a basis for reimbursement by the
Trust for liabilities (other than payment by the Trust of expenses incurred or
paid in the successful defense of any action, suit or proceeding) arising under
the Securities Act, shall not extend to the extent of any interest therein of
any person who is an underwriter or a partner or controlling person of an
underwriter within the meaning of Section 15 of the Securities Act or who, at
the date of this Agreement, is a director of the Trust, except to the extent
that an interest of such character shall have been determined by a court of
appropriate jurisdiction the question of whether or not such interest is against
public policy as expressed in the Securities Act.

 

C.  W&R agrees to indemnify and hold harmless the Trust and its trustees and
such officers as shall have signed any registration statement from and against
any and all losses, claims, damages or liabilities, joint or several, to which
the Trust or such directors or officers may become subject under the Securities
Act, under any other statute, at common law or otherwise, and will reimburse the
Trust or such directors or officers for any legal or other expenses (including
the cost of any investigation and preparation) reasonably incurred by it or them
or any of them in connection with any litigation, whether or not resulting in
any liability

 

 

8

--------------------------------------------------------------------------------


 

insofar as such losses, claims, damages, liabilities or litigation arise out of,
or are based upon, any untrue statement or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, which statement or omission was made in reliance upon
information furnished in writing to the Trust by W&R for inclusion in any
registration statement or any prospectus, or any amendment thereof or supplement
thereto, or which statement was made in, or the alleged omission was from, any
advertising or sales literature (including any reports to shareholders used as
such) which relate to the Trust.

 

W&R shall not be liable for amounts paid in settlement of any such litigation if
such settlement was effected without its consent.  The Trust and its trustees
and such officers, defendant or defendants, in any such litigation shall,
promptly after the complaint shall have been served upon the Trustor any such
trustee or officer in any litigation against the Trust or any such trustee or
officer in respect of which indemnity may be sought from W&R on account of its
agreement contained in this paragraph, notify W&R in writing of the commencement
thereof.  The omission of the Trust or such trustee or officer so to notify the
underwriter of any such litigation shall relieve W&R from any liability which it
may have to the Trust or such trustee or officer on account of the indemnity
agreement contained in this paragraph, but shall not relieve W&R from any
liability which it may have to the Trust or such trustee or officer otherwise
than on account of the indemnity agreement contained in this paragraph.  In case
any such litigation shall be brought against the Trust or any such officer or
trustee and notice of the commencement thereof shall have been so given to W&R,
W&R shall be entitled to participate in (and, to the extent that it shall wish,
to direct) the defense thereof at its own expense, but such defense shall be
conducted by counsel of good standing and satisfactory to the Trust.  The
indemnity agreement of W&R contained in this paragraph shall remain operative
and in full force and effect regardless of any investigation made by or on
behalf of the Trust and shall survive any delivery of shares of the Trust.  W&R
agrees to notify the Trust promptly of the commencement of any litigation or
proceeding against it or any of its officers or trustees or against any such
controlling person of which it may be advised, in connection with the issue and
sale of the Trust’s shares.

 

D.  Notwithstanding any provision contained in this Agreement, no party hereto
and no person or persons in control of any party hereto shall be protected
against any liability to the Trust or its security holders to which they would
otherwise be subject by reason of willful misfeasance, bad faith, or gross
negligence in the performance of their duties or by reason of their reckless
disregard of their obligations and duties under this Agreement.

 

VII.      OTHER TERMS

 

A.  This Agreement shall not be deemed to limit W&R from acting as underwriter
and/or dealer for any other mutual fund, from engaging in any other aspects of
the securities business, whether or not such may be deemed in competition with
the sale of shares of the Funds, and to carry on any other lawful business
whatsoever.

 

B.  Except as expressly provided in Article VI and hereinabove, the agreements
herein set forth have been made and are made solely for the benefit of the Trust
and W&R, and the persons expressly provided for in Article VI, their respective
heirs and successors, personal

 

 

9

--------------------------------------------------------------------------------


 

representatives and assigns, and except as so provided, nothing expressed or
mentioned herein is intended or shall be construed to give any person, firm or
corporation other than the Trust, W&R and the persons expressly provided for in
Article VI any legal or equitable right, remedy or claim under or in respect of
this Agreement or any representation, warranty or agreement herein contained. 
Except as so provided, the term “heirs, successors, personal representatives and
assigns” shall not include any purchaser of shares merely because of such
purchase.

 

C.  This Agreement shall continue in effect as to each Fund, unless terminated
as hereinafter provided, for a period of one (1) year and thereafter only if
such continuance is specifically approved at least annually by the Board of
Trustees, including the vote of a majority of the trustees who are not parties
to the Agreement or “interested persons” (as defined in the Investment Company
Act of 1940) or any such party and who have no direct or indirect financial
interest in the operation of any Plan or any agreement relating to that Plan
(hereafter the “Plan directors”), cast in person at a meeting called for the
purpose of voting on such approval.  This Agreement may be terminated as to a
Fund by W&R at any time without penalty upon giving the Trust sixty (60) days’
written notice (which notice may be waived by the Trust) and may be terminated
as to a Fund by the Trust at any time without penalty upon giving W&R sixty (60)
days’ written notice (which notice may be waived by W&R), provided that such
termination by the Trust shall be directed or approved by the vote of a majority
of the Plan trustees, or by the vote of a majority of the outstanding voting
securities (as defined in the Investment Company Act of 1940) of the Fund.  This
Agreement shall automatically terminate in the event of its assignment, the term
“assignment” for this purpose having the meaning defined in Section 2(a)(4) of
the Investment Company Act of 1940.

 

D.  This Agreement shall be governed and construed in accordance with the laws
of Kansas.

 

[The remainder of this page intentionally left blank]

 

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on January 15, 2009.

 

 

 

WADDELL & REED ADVISORS

 

 

FUNDS

 

 

 

 

 

By: /s/ Henry J. Herrmann

 

 

Henry J. Herrmann, President

 

 

 

ATTEST:

 

 

 

 

 

By: /s/ Mara Herrington

 

 

Mara D. Herrington, Secretary

 

 

 

 

 

 

 

WADDELL & REED, INC.

 

 

 

 

 

By: /s/ Thomas W. Butch

 

 

Thomas W. Butch, President

 

 

 

ATTEST:

 

 

 

 

 

By:  /s/ Wendy J. Hills

 

 

Wendy J. Hills, Secretary

 

 

 

 

11

--------------------------------------------------------------------------------
